12 N.Y.3d 795 (2009)
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
DARRELL BYRD, Appellant.
Court of Appeals of New York.
Submitted February 9, 2009.
Decided April 2, 2009.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that affirmed Supreme Court's order denying appellant's motion to vacate, dismissed upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied. Motion for poor person relief dismissed as academic.